DETAILED ACTION
The instant application having Application No. 16/493,393 filed on 09/12/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 03/15/2017 (AUSTRALIA 2017900909).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted 

Claim Objections
Claims 1 and 34 are objected to because of the following informality:
Regarding claims 1 and 34, acronyms should be written in an expanded form at the first instance of its appearance. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
According to MPEP 2106(I), a machine is defined as "...a concrete thing, consisting of parts, or of certain devices and combination of devices..." The statutory definition of a machine is something that has plural parts. However, the system claim 34 only recites “the system comprising: a plurality of V2X-UEs including a first V2X-UE configured to:….”, and the claim 34 does not comprises any parts, devices or a combination of devices for performing the claimed invention. As such, the claim 34 appears to be indefinite for lacking adequate structure. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, JR. et al. (Pub # US 2016/0134383 A1 hereinafter Banasky, JR.) in view of Yasukawa et al. (Pub # US 2021/0127361 A1 hereinafter Yasukawa), further in view of NTT DOCOMO (“Use case for eV2X: information sharing for limited/full automated platooning”, 3GPP TSG-SA WG1 Meeting #75, S1-162245, August 29, 2016; from Applicant’s IDS, hereinafter NPL1), and further in view of Kim et al. (Pub # US 2017/0018187 A1 hereinafter Kim).

Regarding claim 1, Banasky, JR. teaches “a method for providing vehicular communication in an advanced wireless communication system,” as [(Para. 0015), The in-vehicle computer 20 may communicate with the control unit 15 via the second vehicle bus 35, which as described above may be a CAN bus or the like, and/or other wire or wireless protocol such as Bluetooth, etc.] “the method comprising: identifying, at a first V2X-UE, one or more second V2X-UEs in proximity to the first V2X-UE;” [(Para. 0098), Similarly, the 
However, Banasky, JR. does not specifically disclose transmitting, from the first V2X-UE and to the one or more second V2X-UEs, control channel information identifying a portion of a data pool allocated for V2X intention data; transmitting, from the first V2X-UE and to the one or more second V2X-UEs and on the identified portion of the data pool, V2X intention data; and receiving, at the first V2X-UE and on a reserved feedback channel, confirmation of receipt of the V2X intention data from a V2X-UE of the one or more second V2X-UEs.
In an analogous art, Yasukawa teaches “transmitting, from the first V2X-UE and to the one or more second V2X-UEs, control channel information identifying a portion of a data pool allocated for V2X intention data;” as [(Para. 0010, See Fig. 2 and 3), V2X discusses various resource pool configurations for flexibly controlling the timings at which control information and data can be transmitted. As an example, a resource pool configuration in which a resource pool for transmitting control information and a resource pool for transmitting data are frequency-multiplexed is discussed].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR. with the modified system of Yasukawa for performing D2D communication more flexibly in a wireless communication system by transmitting control information including information that designates the data resources  [Yasukawa: Para. 0182].
However the combination of Banasky, JR. and Yasukawa does not specifically disclose transmitting, from the first V2X-UE and to the one or more second V2X-UEs and on the identified portion of the data pool, V2X intention data; and receiving, at the first V2X-UE and on a reserved 
In an analogous art, NPL1 teaches “transmitting, from the first V2X-UE and to the one or more second V2X-UEs and on the identified portion of the data pool, V2X intention data;” as [(See y.1.3 Service Flows), Each vehicle shares its detected objects (e.g., abstracted object information detected by local sensors) and/or coarse driving intention with other vehicles (not only vehicles in the same platoon group but also vehicles in different platoon group in proximity)].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR. and Yasukawa with the modified system of NPL1 for effectively sharing for limited/full automated platooning between vehicles in the same platoon and different platoon in proximity [NPL1: Page 2].
However, the combination of Banasky, JR., Yasukawa and NPL1 does not specifically disclose receiving, at the first V2X-UE and on a reserved feedback channel, confirmation of receipt of the V2X intention data from a V2X-UE of the one or more second V2X-UEs.
In an analogous art, Kim teaches “receiving, at the first V2X-UE and on a reserved feedback channel, confirmation of receipt of the V2X intention data from a V2X-UE of the one or more second V2X-UEs” as [(Para. 0114, 0116 and Fig. 4), Kim discloses that in V2X communication systems, a vehicle sends the V2X message to the other device and receives an ACK message from it].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR., Yasukawa and NPL1 with the modified system of Kim for enabling effectively filtering safety  [Kim: Para. 0314].
Regarding claim 2, the combination of Banasky, JR., Yasukawa, NPL1 and Kim, specifically Yasukawa teaches “wherein the control channel information is transmitted in a control channel pool of a resource pool, and the data pool is a data pool of the resource pool” as [(Para. 0010, See Fig. 2 and 3), V2X discusses various resource pool configurations for flexibly controlling the timings at which control information and data can be transmitted. As an example, a resource pool configuration in which a resource pool for transmitting control information and a resource pool for transmitting data are frequency-multiplexed is discussed].
Regarding claim 3, the combination of Banasky, JR., Yasukawa, NPL1 and Kim, specifically Yasukawa teaches “wherein the resource pool is repeated periodically in time” as [(Para. 0067), FIGS. 9A and 9B are diagrams for describing a first example of the SCI repeat transmission method. FIGS. 9A and 9B logically illustrate the SCI resource pool… (Para. 0102), the user equipment UE selects a resource for data transmission from a data resource pool so that a subframe interval between items of repeatedly transmitted data is longer than a largest value of the subframe intervals between items of repeatedly transmitted SCI and transmits data].
Regarding claim 9, the combination of Banasky, JR., Yasukawa, NPL1 and Kim, specifically Yasukawa teaches “wherein the control channel pool and corresponding data pool of the resource pool are frequency-multiplexed” as [(Para. 0010, See Fig. 2 and 3), V2X discusses various resource pool configurations for flexibly controlling the timings at which control information and data can be transmitted. As an example, a resource pool configuration in which a resource pool for transmitting control information and a resource pool for transmitting data are frequency-multiplexed is discussed].
claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Banasky, JR. in view of Yasukawa, further in vew of NPL1, further in view of Kim, and further in view of LG Electronics (“Discussion on resource pool structure and control signaling for PC5-based V2V”, 3GPP TSG RAN WG1 Meeting #83, R1-156892, 15th - 22th November 2015; from Applicant’s IDS, hereinafter NPL2).
Regarding claim 4, the combination of Banasky, JR., Yasukawa, NPL and Kim does not specifically disclose wherein the resource pool comprises a sub-pool of a logical resource pool.
In an analogous art, NPL2 teaches “wherein the resource pool comprises a sub-pool of a logical resource pool” as [(See Page 3, Section 2.2), 2) SA pool and data pool have 1:1 relation but each SA pool can be partitioned to multiple sub-pools. Fig. 3 illustrates an example of resource allocation based on discussion.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR., Yasukawa, NPL1 and Kim with the modified system of NPL2 for providing effective resource allocation based on the mapping between SA pools and data pools [NPL2: See Page 3].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, JR. in view of Yasukawa, further in vew of NPL1, further in view of Kim, further in view of NPL2, and further in view of Chae et al. (Pub # US 2018/0077633 A1 hereinafter Chae).
 claim 5, the combination of Banasky, JR., Yasukawa, NPL1, Kim and NPL2 does not specifically disclose wherein the logical resource pool is repeated periodically in time.
In an analogous art, Chae teaches “wherein the logical resource pool is repeated periodically in time” as [(Para. 0089), Specifically, as shown in FIG. 8, one resource unit may periodically and repeatedly appear].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR., Yasukawa, NPL1, Kim and NPL2 with the modified system of Chae for providing  an effective D2D communication method for reducing the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage [Chae: Para. 0004].
Regarding claim 6, the combination of Banasky, JR., Yasukawa, NPL1, Kim and NPL2, specifically NPL2 teaches “wherein the logical resource pool comprises a plurality of resource sub-pools,” as [(See Page 3, Section 2.2), 2) SA pool and data pool have 1:1 relation but each SA pool can be partitioned to multiple sub-pools. Fig. 3 illustrates an example of resource allocation based on discussion.].
However, the combination of Banasky, JR., Yasukawa, NPL1, Kim and NPL2 does not specifically disclose wherein the resource sub-pool is frequency multiplexed with other resource sub-pools.
In an analogous art, Chae teaches “wherein the resource sub-pool is frequency multiplexed with other resource sub-pools” as [(Para. 0090), an SA resource pool may correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed.].
 [Chae: Para. 0004].
Regarding claim 7, the combination of Banasky, JR., Yasukawa, NPL1, Kim, NPL2 and Chae, specifically Chae teaches “wherein the resource sub-pool is identified by: a periodicity of the sub-pool,” as [(Para. 0094), SA may indicate the transmission position of data in the form of T-RPT or using another explicit method. For example, a transmission start position of data, a repetition number, etc. may be indicated.] “a resource pool in which the sub-pool starts,” [(Para. 0094), Each SA period can include an SA resource pool and a subframe pool for transmitting D2D data…. (Para. 0104), n resource pools may be included in one SA period. ] “a resource block within the resource pool on which the sub-pool starts, and a resource block on which the sub-pool ends” [(Para. 0094), SA may indicate the transmission position of data in the form of T-RPT or using another explicit method. For example, a transmission start position of data, a repetition number, etc. may be indicated. More generally, SA is a channel which indicates time and frequency positions of transmission resources of data and includes and transmits supplementary information necessary for data decoding…. (Para. 0098), The resource units may mean time-frequency resources of subframe units. More specifically, the resource units may be time-frequency resources configured in subframe units on a time axis or configured in resource block units on a frequency axis. I].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banasky, JR. in view of Yasukawa, further in vew of NPL1, further in view of Kim, further in view of NPL2, further in view of Chae, further in view of Nammi et al. (Pub # US 2018/0092086 A1 hereinafter Nammi).
Regarding claim 8, the combination of Banasky, JR., Yasukawa, NPL1, Kim, NPL2 and Chae does not specifically disclose wherein the resource sub-pool has a waveform or waveform numerology different to another resource sub-pool within the logical resource pool.
In an analogous art, Nammi teaches “wherein the resource sub-pool has a waveform or waveform numerology different to another resource sub-pool within the logical resource pool” as [(Para. 0016), The selection of the radio waveform or modulation further has an impact on numerology design. Numerology refers to a waveform's configuration with respect to the possible values of the waveform parameters. For example, with respect to OFDM and related waveforms, numerology refers to the waveform configuration in terms of sub-carrier spacing, symbol duration, cyclic prefix, resource block size, transmission time interval (TTI) length, etc. In addition to the various potential waveforms, 5G supports multiple numerologies for the different waveforms.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR., Yasukawa, NPL1, Kim, NPL2 and Chae with the modified system of Nammi for providing  an optimized radio numerology in the system design since it ensures an efficient usage of the radio resources, while coping with the design requirements [Nammi: Para. 0016].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Banasky, JR. in view of Yasukawa, further in vew of NPL1, further in view of Kim, and further in view of Luo (Pub # US 2017/0347352 A1).
Regarding claim 10, the combination of Banasky, JR., Yasukawa, NPL1 and Kim does not specifically disclose where the control channel pool is configured to use a first waveform numerology designed for a small and fixed payload size.
In an analogous art, Luo teaches “where the control channel pool is configured to use a first waveform numerology designed for a small and fixed payload size” as [(Para. 0028), different formats for an uplink control channel, such as the physical uplink control channel (PUCCH), may be used to accommodate different payload sizes. In various aspects of the disclosure, one or more of the uplink control channel formats enables a flexible payload allocation to different types of uplink control information based on the reporting needs of a scheduled entity, such as a user equipment (UE).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR., Yasukawa, NPL1 and Kim with the modified system of Luo for providing an uplink control channel formats that enables a flexible payload allocation to different types of uplink control information based on the reporting needs of a scheduled entity [Luo: Para. 0028].

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, JR. in view of Yasukawa, further in vew of NPL1, further in view of Kim, and further in view of Tiirola et al. (Pub # US 2017/0295564 A1 hereinafter Tiirola).
 claim 11, the combination of Banasky, JR., Yasukawa, NPL1 and Kim does not specifically disclose wherein the control channel pool comprises a plurality of time-frequency multiplexed control channels.
In an analogous art, Tiirola teaches “wherein the control channel pool comprises a plurality of time-frequency multiplexed control channels” as [(Para. 0024), the base station applies time division multiplexing (within the SC-FDMA symbol) between different control channels and/or related control channel building blocks within each control channel pool].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR., Yasukawa, NPL1 and Kim with the modified system of Tiirola for enabling processing base station signals in each frame in, which user terminals are allocated with resources, so that location within the frame of the associated data can be determined in an effective manner, where signaling can be performed over a physical downlink control channel (PDCCH) by varying amount of resources allocated to the PDCCH [Tiirola: Para. 0002].
Regarding claim 12, the combination of Banasky, JR., Yasukawa, NPL1, Kim and Tiirola, specifically Tiirola teaches “wherein the plurality of time-frequency multiplexed control channels have configurable size” as [(Para. 0047), For example, the base station may transmit information on the placement and size of relevant control channels, and based on the information the terminal device is able to detect these channels.].
Regarding claim 13, the combination of Banasky, JR., Yasukawa, NPL1, Kim and Tiirola, specifically Tiirola teaches “wherein the plurality of time-frequency multiplexed control channels span over one transmission-time-base unit and across one or more resource blocks in frequency” as [(Para. 0050), The processing circuitry 50 may comprise a communication .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Banasky, JR. in view of Yasukawa, further in vew of NPL1, further in view of Kim, and further in view of Nammi.
Regarding claim 14, the combination of Banasky, JR., Yasukawa, NPL1 and Kim does not specifically disclose wherein the data pool is configured to use a second waveform numerology designed for a large and variable payload size.
 In an analogous art, Nammi teaches “wherein the data pool is configured to use a second waveform numerology designed for a large and variable payload size” as [(Para. 0017), Furthermore, with respect to waveforms or modulations that employ multiple sub-bands or sub-carriers where data symbols are transmitted simultaneously over multiple frequency subcarriers (e.g., OFDM, CP-OFDM, DFT-spread OFMD, UFMC, FMBC, etc.), 5G provides for different numerologies within a single waveform type, wherein the respective sub-bands or sub-carriers can have different numerologies.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR., Yasukawa, NPL1 and Kim with the modified system of Nammi for providing  an optimized [Nammi: Para. 0016].

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, JR. in view of Yasukawa, further in vew of NPL1, further in view of Kim, and further in view of Lee et al. (Pub # US 2019/0090250 A1 hereinafter Lee).
Regarding claim 15, the combination of Banasky, JR., Yasukawa, NPL1 and Kim does not specifically disclose wherein the reserved feedback channel comprises one or more resource blocks that are implicitly defined in the data pool by a configurable repeating structure.
In an analogous art, Lee teaches “wherein the reserved feedback channel comprises one or more resource blocks that are implicitly defined in the data pool by a configurable repeating structure” as [(Para. 0462), The UE may inform of whether to reuse a frequency resource for a signal transmitted from the subframe#n+d for potential transmission of other transmission block at the subframe#n+e. Here e is an integer, and d<e. The UE may inform of whether to reuse the frequency resource explicitly or implicitly].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Banasky, JR., Yasukawa, NPL1 and Kim with the modified system of Lee for enabling efficiently reserving the resources for the V2X communication when the terminal performs the V2X communication and efficiently utilizing the resources, so that occupation of unnecessary resource can be reduced and effectiveness of wireless communication can be increased. [Lee: Para. 0019].
Regarding claim 16, the combination of Banasky, JR., Yasukawa, NPL1, Kim and Lee, specifically Lee teaches “wherein the one or more resource blocks comprises a first resource block set and a second resource block set” as [(Para. 0269), units of RESOURCE BLOCK GROUPs (RBGs)].
Regarding claim 17, the combination of Banasky, JR., Yasukawa, NPL1, Kim and Lee, specifically Lee teaches “wherein a V2X-UE of the one or more second V2X-UEs is implicitly configured to use the first reserved resource block set for providing confirmation of receipt of the V2X intention data, when the V2X intention data was received on resource blocks prior to the first resource block of the first reserved resource block set” as [(Para. 0402), A resource pool is composed of a plurality of reserved subframes so that the bitmap is repeated an integer number of times within a specific range (for example, D2D Frame Number (DFN) range). For example, the V2X (for example, V2V) logical subframe index may not be allocated to a reserved subframe. Moreover, the position of a reserved subframe may be marked implicitly.].
Regarding claim 18, the combination of Banasky, JR., Yasukawa, NPL1, Kim and Lee, specifically Lee teaches “wherein a V2X-UE of the one or more second V2X-UEs is implicitly configured to use the second reserved resource block set for providing confirmation of receipt of the V2X intention data, when the V2X intention data was received on resource blocks subsequent to the first resource block of the first reserved resource block set and prior to the first resource block of the second reserved resource block set” as [(Para. 0402), A resource pool is composed of a plurality of reserved subframes so that the bitmap is repeated an integer number of times within a specific range (for example, D2D Frame Number (DFN) range). For example, the V2X (for example, V2V) logical subframe index may not be allocated to a reserved subframe. Moreover, the position of a reserved subframe may be marked implicitly.].
Regarding claim 19, the combination of Banasky, JR., Yasukawa, NPL1, Kim and Lee, specifically Lee teaches “wherein the reserved feedback channel comprises one or more resource blocks that are explicitly defined” as [(Para. 0462), The UE may inform of whether to reuse the frequency resource explicitly or implicitly.].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463